The order fixed the number of the special venire at 90. Sixteen of the special venire were returned by the sheriff as "not found." Ten of the special venire were excused. Nine failed to appear on the day set for the trial. The act approved September 29, 1919 (thereby amended), section 32 (Acts 1919, p. 1042), provides that if "any juror summoned fail or refuse to attend trial," or "if the sheriff fails to summon any of the jurors drawn," these matters shall not justify the quashal of the venire or the continuance of the case."
Rehearing overruled.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur. *Page 511